                IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

LEONARD LOGAN                                 )
                                              )
       Plaintiff,                             )      Case No. 18 CV 6874
                                              )
               vs.                            )
                                              )
BRUCE RAUNER, et al.,                         )
                                              )      Hon. Mag. Judge Johnston
       Defendants.                            )


                              AMENDED NOTICE OF MOTION

       Please take notice that on Tuesday, January 23, 2019, at 10:00 a.m., I will appear before the
Honorable Judge Johnston in the courtroom usually occupied by him at 327 South Church Street in
Rockford, Illinois, and then and there present Plaintiff’s Unopposed Motion for an Extension of Time
to Respond to the Defendants’ Motion to Dismiss.



                                                     RESPECTFULLY SUBMITTED,


                                                     /s/ Tara Thompson
                                                     Attorney for Plaintiff
                                                     Loevy & Loevy
                                                     311 N. Aberdeen St., 3rd Floor
                                                     Chicago, IL 60607
                                                     Ph: (312) 243-5900
                                                     Fax: (312) 243-5902
                               CERTIFICATE OF SERVICE

      I, Tara Thompson, an attorney, certify that on December 20, 2019, I sent by electronic
means a copy of the attached Notice of Motion to counsel of record through this Court’s
CM/ECF System.

                                                   /s/Tara Thompson




                                               2
